DETAILED ACTION
1.	This office action is in response to the amendment filed on 8/10/2022.

	Claim 1 has been amended.  Claims 17-19 are newly added claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites in part “
a first part that is disposed to contact a patient’s affected area during use, a second part that is disposed to contact the hand of a user during use, and a third part that is not disposed to contact the patient's affected area during use and is not disposed to contact the hand of the user during use, the third part having a roughened section”.  It is noted that the phrase “a first part that is disposed to contact a patient’s affected area during use, a second part that is disposed to contact the hand of a user during use, and a third part that is not disposed to contact the patient's affected area during use and is not disposed to contact the hand of the user during use, the third part having a roughened section” introduces new matter into the claim.  Further, the written description in the original disclosure which was pub date on 01/30/2020 that fails to describe this subject matter.  It is noted that the original disclosure filed on 01/30/2020, which discloses “The roughened section 12 is favorably a portion of the surface of the tweezers 20 that does not come into contact with the affected area during surgery, and a region that does not come into contact with the hand at the base portion, or the like, is preferable, in paragraph 27”.  Thus, the amendment filed on 8/10/2022, “a first part that is disposed to contact a patient’s affected area during use, a second part that is disposed to contact the hand of a user during use, and a third part that is not disposed to contact the patient's affected area during use and is not disposed to contact the hand of the user during use, the third part having a roughened section’ adds new matter to the claim.
Claims 2-3, 17-18 are also rejected under 112(a) because they depend from claim 1.
Claim 19 recites in part “…. The base section on and in contact with the roughened section, …” It is noted that the phrase “The base section on and in contact with the roughened section,” introduces new matter into the claim.  Further, the written description in the original disclosure which was pub date on 01/30/2020 that fails to describe this subject matter.  It is noted that the original disclosure filed on 01/30/2020, which discloses “depositing a synthetic resin in a molten state or a solution state onto the base section and the IC tag to form a covering section of the synthetic resin that covers the base section of the synthetic resin and the IC tag, thereby encapsulating the IC tag inside a synthetic resin part including the base section and the covering section, in paragraph 10”.  Thus, the amendment filed on 8/10/2022, “The base section on and in contact with the roughened section,” adds new matter to the claim.
Response to Arguments
Applicant’s arguments, see pages 8-12, filed on 8/10/2022, with respect to the rejection under 35 U.S.C 103 over Masanori have been fully considered and are persuasive.  The rejection of claims 1-3 now has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VI X NGUYEN/Primary Examiner, Art Unit 3771